Citation Nr: 1008239	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative 
changes at L3-4 through L5-S1 (claimed as lower back, L5 
bilateral spondylolysis, bilateral S1 joint degenerative 
changes, bilateral spondylolisthesis S1, spondylolisthesis 
L5-S1, osteophyte low back) currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1984 through 
November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board0 on appeal from an April 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted an increase in the 
Veteran's service-connected low back disorder from 10 to 20 
percent.  

The Veteran perfected his appeal on this issue.  In an 
October 2008 rating determination, the RO granted service 
connection for lumbar radiculopathy of the left lower 
extremity and assigned a 10 percent disability evaluation 
with an effective date of September 8, 2008.  The Veteran has 
not expressed disagreement with the assigned disability 
evaluation or the effective date.  Thus, this issue is not 
properly before the Board.  

The Veteran appeared at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

At his April 2009 hearing, the Veteran indicated that when he 
bent forward his back would lock and he would become frozen 
in position.  He noted that he had ankylosis.  He also 
testified that he now had a burning sensation down the 
outside of his right thigh and tingling and numbness in his 
right toes.  He stated that this sensation also went from his 
knee down to his calf and then sometimes to his feet.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

The Board further observes that the regulations governing 
diseases and injuries to the spine specifically state that 
any associated objective neurologic abnormalities are to be 
evaluated under the appropriate diagnostic code.  Based upon 
the Veteran's testimony, he should be afforded an additional 
VA examination to determine the severity of his service-
connected low back disorder, to include to any right lower 
extremity neurological impairment resulting from his service-
connected low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note such review.

The examiner should report the Veteran's 
ranges of thoracolumbar spine motion in 
degrees and note the presence or absence 
of ankylosis of the spine.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should be expressed in terms of the 
additional degree of range of motion loss 
due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, severe, or complete, with 
specific emphasis being placed on what 
effect, if any, this has on the right 
lower extremity.

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

